Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Travis Lequinn Sarvis, a federal prisoner, appeals the district court’s order ac-" cepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *107court and argument would not aid the decisional process.

AFFIRMED.